


 

Exhibit 10.13

 

INVESTMENT MANAGEMENT AGREEMENT

 

 

THIS AGREEMENT, originally made the 9th day of March, 1995, by and between
WADDELL & REED ADVISORS ASSET STRATEGY FUND, INC., (f/k/a United Asset Strategy
Fund, Inc.) (“Fund”), and WADDELL & REED INVESTMENT MANAGEMENT COMPANY
(“WRIMCO”), and hereby amended and restated effective November 9, 2005, has been
approved, annually, by the Board of Directors, including separate approval by
the Disinterested Directors, as prescribed by Section 15(c) of the Investment
Company Act of 1940, as amended (“1940 Act”).

 

 

WITNESSETH:

 

In consideration of the mutual promises and agreements herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, it is hereby agreed by and between the parties hereto as follows:

 

I.              In General

 

                WRIMCO agrees to act as investment adviser to the Fund with
respect to the investment of its assets and in general to supervise the
investments of the Fund, subject at all times to the direction and control of
the Board of Directors of the Fund, all as more fully set forth herein.

 

II.            Duties of WRIMCO with respect to investment of assets of the Fund

 

                A.  WRIMCO shall regularly provide investment advice to the Fund
and shall, subject to the succeeding provisions of this section, continuously
supervise the investment and reinvestment of cash, securities or other property
comprising the assets of the investment portfolio of the Fund; and in
furtherance thereof, WRIMCO shall:

 

                                1.  obtain and evaluate pertinent information
about significant developments and economic, statistical and financial data,
domestic, foreign or otherwise, whether affecting the economy generally or the
portfolio of the Fund, and whether concerning the individual companies whose
securities are included in the Fund’s portfolio or the industries in which they
engage, or with respect to securities which WRIMCO considers desirable for
inclusion in the Fund’s portfolio;

 

                                2.  furnish continuously an investment program
for the portfolio of the Fund;

 

                                3.  determine what securities shall be purchased
or sold by the Fund;

 

                                4.  take, on behalf of the Fund, all actions
which appear to WRIMCO necessary to carry into effect such investment programs
and supervisory functions as aforesaid, including the placing of purchase and
sale orders.

 

 

--------------------------------------------------------------------------------


 

                B.  WRIMCO shall make appropriate and regular reports to the
Board of Directors of the Fund on the actions it takes pursuant to Section II.A.
above.  Any investment programs furnished by WRIMCO under this section, or any
supervisory function taken hereunder by WRIMCO shall at all times conform to and
be in accordance with any requirements imposed by:

 

                                1.  the provisions of the 1940 Act and any
rules or regulations in force thereunder;

 

                                2.  any other applicable provision of law;

 

                                3.  the provisions of the Articles of
Incorporation of the Fund as amended from time to time;

 

                                4.  the provisions of the Bylaws of the Fund as
amended from time to time;

 

                                5.  the terms of the registration statement of
the Fund, as amended from time to time, under the Securities Act of 1933 and the
1940 Act.

 

                C.  Any investment programs furnished by WRIMCO under this
section or any supervisory functions taken hereunder by WRIMCO shall at all
times be subject to any directions of the Board of Directors of the Fund, its
Executive Committee, or any committee or officer of the Fund acting pursuant to
authority given by the Board of Directors.

 

III.           Allocation of Expenses

 

                The expenses of the Fund and the expenses of WRIMCO in
performing its functions under this Agreement shall be divided into two classes,
to wit:  (i) those expenses which will be paid in full by WRIMCO as set forth in
subparagraph “A” hereof, and (ii) those expenses which will be paid in full by
the Fund, as set forth in subparagraph “B” hereof.

 

                A.  With respect to the duties of WRIMCO under Section II above,
it shall pay in full, except as to the brokerage and research services acquired
through the allocation of commissions as provided in Section IV hereinafter, for
(a) the salaries and employment benefits of all employees of WRIMCO who are
engaged in providing these advisory services; (b) adequate office space and
suitable office equipment for such employees; and (c) all telephone and
communications costs relating to such functions.  In addition, WRIMCO shall pay
the fees and expenses of all directors of the Fund who are employees of WRIMCO
or an affiliated corporation and the salaries and employment benefits of all
officers of the Fund who are affiliated persons of WRIMCO.

 

                B.  The Fund shall pay in full for all of its expenses which are
not listed above (other than those assumed by WRIMCO or its affiliates in their
respective capacities as principal underwriter of the shares of the Fund, as
Shareholder Servicing Agent or as Accounting Services Agent for the Fund),
including (a) the costs of preparing and printing prospectuses and reports to
shareholders of the Fund, including mailing costs; (b) the costs of printing all
proxy statements and all other costs and expenses of meetings of shareholders of
the Fund (unless the Fund and

 

 

2

--------------------------------------------------------------------------------


 

WRIMCO shall otherwise agree); (c) interest, taxes, brokerage commissions and
premiums on fidelity and other insurance; (d) audit fees and expenses of
independent accountants and legal fees and expenses of attorneys, but not of
attorneys who are employees of WRIMCO or an affiliated company; (e) fees and
expenses of its directors not affiliated with WRIMCO or its affiliates;
(f) custodian fees and expenses; (g) fees payable by the Fund under the
Securities Act of 1933, the 1940 Act, and the securities or “Blue-Sky” laws of
any jurisdiction; (h) fees and assessments of the Investment Company Institute
or any successor organization; (i) such nonrecurring or extraordinary expenses
as may arise, including litigation affecting the Fund, and any indemnification
by the Fund of its officers, directors, employees and agents with respect
thereto; (j) the costs and expenses provided for in any Shareholder Servicing
Agreement or Accounting Services Agreement, including amendments thereto,
contemplated by subsection C of this Section III.  In the event that any of the
foregoing shall, in the first instance, be paid by WRIMCO, the Fund shall pay
the same to WRIMCO on presentation of a statement with respect thereto.

 

                C.  WRIMCO or an affiliate of WRIMCO, may also act as
(i) transfer agent or shareholder servicing agent of the Fund and/or as
(ii) accounting services agent of the Fund if at the time in question there is a
separate agreement, “Shareholder Servicing Agreement” and/or “Accounting
Services Agreement,” covering such functions between the Fund and WRIMCO or such
affiliate.  The corporation, whether WRIMCO or its affiliate, which is the party
to such Agreement with the Fund is referred to as the “Agent.”  Each such
Agreement shall provide in substance that it shall not go into effect, or be
amended, or a new agreement covering the same topics between the Fund and the
Agent be entered into, unless the terms of such Agreement, such amendment or
such new agreement have been approved by the Board of Directors of the Fund,
including the vote of a majority of the directors who are not “interested
persons” as defined in the 1940 Act, of either party to the Agreement, such
amendment or such new agreement (considering WRIMCO to be such a party even if
at the time in question the Agent is an affiliate of WRIMCO), cast in person at
a meeting called for the purpose of voting on such approval.  Such a vote is
referred to as a “disinterested director” vote.  Each such Agreement shall also
provide in substance for its continuance, unless terminated, for a specified
period which shall not exceed two years from the date of its execution and from
year to year thereafter only if such continuance is specifically approved at
least annually by a disinterested director vote, and that any disinterested
director vote shall include a determination that (i) the Agreement, amendment,
new agreement or continuance in question is in the best interests of the Fund
and its shareholders; (ii) the services to be performed under the Agreement, the
Agreement as amended, new agreement or agreement to be continued are services
required for the operation of the Fund; (iii) the Agent can provide services the
nature and quality of which are at least equal to those provided by others
offering the same or similar services; and (iv) the fees for such services are
fair and reasonable in light of the usual and customary charges made by others
for services of the same nature and quality.  Any such Agreement may also
provide in substance that any disinterested director vote may be conditioned on
the favorable vote of the holders of a majority (as defined in or under the 1940
Act) of the outstanding shares of each class of the Fund.  Any such Agreement
shall also provide in substance that it may be terminated by the Agent at any
time without penalty upon giving the Fund one hundred twenty (120) days’ written
notice (which notice may be waived by the Fund) and may be terminated by the
Fund at any time without penalty upon giving the Agent

 

 

3

--------------------------------------------------------------------------------


 

sixty (60) days’ written notice (which notice may be waived by the Agent),
provided that such termination by the Fund shall be directed or approved by the
vote of a majority of the Board of Directors of the Fund in office at the time
or by the vote of the holders of a majority (as defined in or under the 1940
Act) of the outstanding shares of each class of the Fund.

 

IV.           Brokerage

 

                A.  WRIMCO may select brokers to effect the portfolio
transactions of the Fund on the basis of its estimate of their ability to
obtain, for reasonable and competitive commissions, the best execution of
particular and related portfolio transactions.  For this purpose, “best
execution” means prompt and reliable execution at the most favorable price
obtainable.  Such brokers may be selected on the basis of all relevant factors
including the execution capabilities required by the transaction or
transactions, the importance of speed, efficiency, or confidentiality, and the
willingness of the broker to provide useful or desirable investment research
and/or special execution services.  WRIMCO shall have no duty to seek advance
competitive commission bids and may select brokers based solely on its current
knowledge of prevailing commission rates.

 

                B.  Subject to the foregoing, WRIMCO shall have discretion, in
the interest of the Fund, to direct the execution of its portfolio transactions
to brokers who provide brokerage and/or research services (as such services are
defined in Section 28(e) of the Securities Exchange Act of 1934) for the Fund
and/or other accounts for which WRIMCO exercises “investment discretion” (as
that term is defined in Section 3(a)(35) of the Securities Exchange Act of
1934); and in connection with such transactions, to pay commission in excess of
the amount another adequately qualified broker would have charged if WRIMCO
determines, in good faith, that such commission is reasonable in relation to the
value of the brokerage and/or research services provided by such broker, viewed
in terms of either that particular transaction or the overall responsibilities
of WRIMCO with respect to the accounts for which it exercises investment
discretion.  In reaching such determination, WRIMCO will not be required to
attempt to place a specified dollar amount on the brokerage and/or research
services provided by such broker; provided that WRIMCO shall be prepared to
demonstrate that such determinations were made in good faith, and that all
commissions paid by the Fund over a representative period selected by its Board
of Directors were reasonable in relation to the benefits to the Fund.

 

V.            Compensation of WRIMCO

 

                As compensation in full for services rendered and for the
facilities and personnel furnished under sections I, II, and IV of this
Agreement, the Fund will pay to WRIMCO for each day the fees specified in
Exhibit A hereto.

 

                The amounts payable to WRIMCO shall be determined as of the
close of business each day; shall, except as set forth below, be based upon the
value of net assets computed in accordance with the Articles of Incorporation of
the Fund; and shall be paid in arrears whenever requested by WRIMCO.  In
computing the value of the net assets of the Fund, there shall be excluded the
amount owed to the Fund with respect to shares which have been sold but not yet
paid to the Fund by Waddell & Reed, Inc.

 

 

4

--------------------------------------------------------------------------------


 

                Notwithstanding the foregoing, if the laws, regulations or
policies of any state in which shares of the Fund are qualified for sale limit
the operation and management expenses of the Fund, WRIMCO will refund to the
Fund the amount by which such expenses exceed the lowest of such state
limitations.

 

VI.           Undertakings of WRIMCO; Liabilities

 

                WRIMCO shall give to the Fund the benefit of its best judgment,
efforts and facilities in rendering advisory services hereunder.

 

                WRIMCO shall at all times be guided by and be subject to the
Fund’s investment policies, the provisions of the Fund’s Articles of
Incorporation and Bylaws as each shall from time to time be amended, and to the
decision and determination of the Fund’s Board of Directors.

 

                This Agreement shall be performed in accordance with the
requirements of the 1940 Act, the Investment Advisers Act of 1940, the
Securities Act of 1933, and the Securities Exchange Act of 1934, to the extent
that the subject matter of this Agreement is within the purview of such Acts. 
Insofar as applicable to WRIMCO, as an investment adviser and affiliated person
of the Fund, WRIMCO shall comply with the provisions of the 1940 Act, the
Investment Advisers Act of 1940 and the respective rules and regulations of the
Securities and Exchange Commission thereunder.

 

                In the absence of willful misfeasance, bad faith, gross
negligence or reckless disregard of obligations or duties hereunder on the part
of WRIMCO, it shall not be subject to liability to the Fund or to any
stockholder of the Fund (direct or beneficial) for any act or omission in the
course of or connected with rendering services thereunder or for any losses that
may be sustained in the purchase, holding or sale of any security.

 

VII.          Duration of this Agreement

 

                This Agreement shall become effective at the start of business
on the date hereof and shall continue in effect, unless terminated as
hereinafter provided, for a period of one year and from year-to-year thereafter
only if such continuance is specifically approved at least annually by the Board
of Directors, including the vote of a majority of the directors who are not
parties to this Agreement or “interested persons” (as defined in the 1940 Act)
of any such party, cast in person at a meeting called for the purpose of voting
on such approval, or by the vote of the holders of a majority (as so defined) of
the outstanding voting securities of each class of the Fund and by the vote of a
majority of the directors who are not parties to this Agreement or “interested
persons” (as so defined) of any such party, cast in person at a meeting called
for the purpose of voting on such approval.

 

 

5

--------------------------------------------------------------------------------


 

VIII.        Termination

 

                This Agreement may be terminated by WRIMCO at any time without
penalty upon giving the Fund one hundred twenty (120) days’ written notice
(which notice may be waived by the Fund) and may be terminated by the Fund at
any time without penalty upon giving WRIMCO sixty (60) days’ written notice
(which notice may be waived by WRIMCO), provided that such termination by the
Fund shall be directed or approved by the vote of a majority of the Board of
Directors of the Fund in office at the time or by the vote of a majority (as
defined in the 1940 Act) of the outstanding voting securities of the Fund.  This
Agreement shall automatically terminate in the event of its assignment, the term
“assignment” for this purpose having the meaning defined in Section 2(a)(4) of
the 1940 Act and the rules and regulations thereunder.

 

IN WITNESS WHEREOF, the parties hereto have caused the foregoing instrument to
be executed by their duly authorized officers and their corporate seal to be
hereunto affixed, all as of the day and year first above written.

 

(Seal)

 

WADDELL & REED ADVISORS

 

 

 

ASSET STRATEGY FUND, INC.

 

 

 

 

 

 

By:

/s/Kristen A. Richards

 

 

 

 

Kristen A. Richards

 

 

 

 

Vice President

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

By:

/s/Megan E. Bray

 

 

 

 

Megan E. Bray

 

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

 

(Seal)

 

WADDELL & REED INVESTMENT

 

 

 

MANAGEMENT COMPANY

 

 

 

 

 

 

By:

/s/Henry J. Herrmann

 

 

 

 

Henry J. Herrmann

 

 

 

 

President

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

By:

/s/Wendy J. Hills

 

 

 

 

Wendy J. Hills

 

 

 

 

Secretary

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A TO INVESTMENT MANAGEMENT AGREEMENT

 

 

WADDELL & REED ADVISORS ASSET STRATEGY FUND, INC.

 

FEE SCHEDULE

 

A cash fee computed each day on net asset value for the Fund at the annual rates
listed below:

 

Net Assets

 

Fee

 

 

 

Up to $1 billion

 

0.70% of net assets

 

 

 

Over $1 billion and up to $2 billion

 

0.65% of net assets

 

 

 

Over $2 billion and up to $3 billion

 

0.60% of net assets

 

 

 

Over $3 billion

 

0.55% of net assets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fee Schedule as Effective June 30, 1999.

 

 

7

--------------------------------------------------------------------------------

 
